                                                                       REGHIVHD
                          T]NITED STATES DISTRICT COT]RT
                              DISTRICT OF MINNESOTA                         Ns\' 1?   2020

                                                                     CLERK, U.S. DISTRIET COURT
                                                                      MI NNFAPOLIS, IVIINNESOTA
  3M COMPANY,


                                                      CASE NO.
      vs.

  Individuals, Partnerships, and
  Unincorpoiated Associations identifi ed
  in Schedule "A".

                  Defendants.




                         STATEMENT INSTEAD OF REDACTION

       Pursuant to Local Rule 5.6, and.our Motion to Seal, 3M seeks to file the following

documents under seal because the documents have been designated as confidential and

redaction is not possible:


       1.   Schedule A to Complaint;

       2.   Declaration of Michael L. Gannon; and

       3.   Exhibits |   -7   to Declaration of Michael L. Gannon.


 Dated: November 17. 2020                 GREENE ESPEL PLLP

                                           s/ Svbil L. Dunloo
                                           Jenny Gassman-Pines, Reg. No. 386511
                                           Sybil L. Dunlop, Reg. No. 0390186
                                           222 S. Ninth Street, Suite 2200
                                           Minneapolis, MN 55402
                                          j gassman-pines@greeneespel. com
                                           sdunlop @greeneespel. com
                                           (612) 373-0830
                                                                                  ffi-frn
\..;




       PIRKEY BARBER PLLC

       Christopher Weimer (pro hac vice forthcoming)
       Alexandra Bistline (pro hac vice forthcoming)
       David Armendariz (pro hac vice forthcoming)
       1801 East 6th Street, Suite 300
       Austin, Texas 78702
       Telephone: (512) 322-5200
       Facsimile: (512) 322-5201
       cweimer@Firkeybarb er. com
       abi stline @p_hkeyb arb er. com
       darmendariz@nirkeybarber. com

       Attorneys   for Plaintiff 3 M Company




            -2-
